 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             Case No: 1:18-CR-00162-NONE

12                                  Plaintiff,

13                           v.

14   SCOTT RADTKE,                                         STIPULATION AND ORDER TO CONTINUE
                                                           TRIAL DATE
15                                  Defendant.

16

17

18
            This matter is currently scheduled for trial beginning on September 13, 2021. The parties will
19
     need additional time to continue their discussions and prepare for trial. Both parties continue to review
20
     the voluminous discovery in this case as part of their trial preparation efforts.
21
            The parties therefore stipulate that a continuance is in the interest of justice and jointly request
22
     that the trial be continued until November 9, 2021 to allow them the opportunity to prepare for trial,
23
     including by defense review and copying of material made available by the government. The parties
24
     further request the Court exclude under the Speedy Trial Act the period from September 13, 2021 to
25
     November 9, 2021, for defense preparation.
26
            A proposed order appears below.
27

28                                                         1
 1

 2 IT IS SO STIPULATED.

 3

 4 Dated: May 26, 2021                            By: /s/ W. Scott Quinlan
                                                  W. Scott Quinlan
 5                                                Attorney for Defendant
                                                  Scott Radtke
 6

 7 Dated: May 26, 2021                            PHILLIP A. TALBERT
                                                  Acting United States Attorney
 8
 9                                                By: /s/ Michael G. Tierney
                                                  Michael G. Tierney
10                                                Assistant U.S. Attorney

11

12

13          Trial in this matter, currently scheduled for September 13, 2021, shall be continued to

14 November 9, 2021. Time from September 13, 2021 through November 9, 2021 shall be excluded

15 under the Speedy Trial Act, 18 United States Code Section 3161 to allow the defense to sufficiently

16 prepare for trial. The Court finds that the ends of justice outweigh the interest of the defendant and the

17 public in a speedy trial.

18
     IT IS SO ORDERED.
19

20
        Dated:     May 27, 2021
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28                                                       2
